Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Westchester County Department of Parks, Recreation and Conservation, dated February 15, 2006, which, after a hearing, found the petitioner guilty of misconduct and demoted him from the position of park foreman to the position of maintenance laborer.
By decision and judgment of this Court dated March 27, 2007, the petition was granted to the extent that so much of the determination as demoted the petitioner from the position of park foreman to the position of maintenance laborer was annulled and the petition was otherwise denied, the determination was otherwise confirmed, and the matter was remitted to the respondents for the imposition of an appropriate penalty less severe than a demotion from the position of park foreman to the position of maintenance laborer (see Matter of Torrance v Stout, 38 AD3d 910 [2007]). In a memorandum dated January 15, 2008, the Court of Appeals reversed the judgment of this Court insofar as appealed from by the respondents, dismissed the petition in its entirety (see Matter of Torrance v Stout, 9 NY3d 1022 [2008]), and remitted the matter to this Court “to be proceeded upon according to law.”
Now, upon remittitur from the Court of Appeals, it is adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs. Spolzino, J.P., Ritter, Miller and Dillon, JJ., concur.